DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicants Response, filed 3/12/2012, with respect to the Non-Final Office Action dated 12/31/2020 have been fully considered and are persuasive.  All previous rejections and objections are withdrawn.
Allowable Subject Matter
Claim 1-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the invention is directed towards a medical device system, method and non-transitory computer readable medium for the device and method.  The invention includes a stimulation generator and/or stimulation which is configured to control electrical stimulation to the patient according to a therapy program at a first and second time period.  The invention also includes sensing evoked compound action potentials (ECAPs).  The prior art fails to disclose or render obvious all of the limitations of the claimed invention in combination with adjusting the stimulation in response to determining that ECAPs are detected and the adjustment is configured to prevent subsequent ECAPs.
Parker US 2017/0216587 discloses a similar invention in which compound action potentials are used as a feedback mechanism for neural stimulation (see paragraph 0061 and 0070).   The amplitude of the stimulation is adjusted proportionally to the amplitude of the measured ECAPs (paragraph 0072).  However Parker does not .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352.  The examiner can normally be reached on Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792